EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 21 and 23-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21 and 36 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations: 
prompting a user to define, through the user interface, a profile for each of the plurality of electronic forms, each profile for the plurality of electronic forms comprising one or more rules for mapping the real estate data in the non-standardized data records into the data fields of an associated electronic form of the plurality of electronic forms; 
wherein one or more of the plurality of electronic forms comprise a standardized form passage comprising form text and one or more of the data fields; 
wherein, one or more of the data fields in the standardized form passage are each associated with a specific metric of the real estate data; 
wherein, the real estate data is altered in accordance with the one or more rules of the profile associated with the electronic form containing the standardized form passage such that specific metrics of the real estate data associated with the data fields in the standardized form passage are formatted to be populated into said data fields such that the standardized form passage becomes a complete narrative passage.
Claims 23-35 and 37-41 are allowed by virtue of their dependency from claims 21 and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157